Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Maysem (Gingerbread House Class, 2011), Colleen (Candy-Less Ginger Bread House), Wild (US 5,702,740) and Kirk (DIY collapsible cardboard playhouse) are the closest prior art.
Maysem discloses an edible structure kit comprising:  at least four edible walls (page 5/10), each wall comprising an inner side and an outer side; an edible roof comprising two or more roof sections (page 5/10, the roof is to the left of the four walls), each roof section comprising an inner side and an outer side, wherein the roof is configured to rest on the at least four walls (“The roof is removable!”, page 8/10). 
Maysem is silent to comprising at least one flexible interior wall support coupled to the inner sides of the at least four walls, wherein the width of the flexible interior wall support is less than the height of any of the at least four walls; each wall of the at least four edible walls substantially parallel to every other wall of the at least four edible walls, and at least one flexible interior roof support coupled to the inner sides of the two or more roof sections, wherein each roof section of the two or more roof section is substantially parallel to every other roof section of the two or more roof sections, and wherein the at least one flexible interior roof support is not directly connected to the at least one flexible interior wall support.
Colleen teaches an alternative method of supporting the connection of sheet materials and Kirk provides a showing that four walls and section configured for a “house” can be arranged with a flexible interior wall support such that the house is collapsible and thus have each wall and roof section are substantially parallel to each other (see images on page 8); however, Colleen and Kirk are not directed to edible structures. Wild discloses a conventional method of connecting (i.e. adhesive tapes, see ABSTRACT) edible sheet materials, such as cookies (Col. 2, Ln. 15-17), to form a connection which also functions as a hinge (Col. 2, Ln. 32-37). However, Wild does not provide any showing or reasonable expectation that one of ordinary skill in the art would be able to place the edible tape on cookie materials to form an edible structure comprising four edible walls and wherein the tape is a flexible interior support . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792